Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 1 of 13

United States C
Souther District ries
FILES of Texas

IN THE UNITED STATES DISTRICT COURT MAY 98 2021
FOR THE SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION Nathan Ochsner, Clerk of Court

 

FRED HOFFMAN, III,
Plaintiff,

Ve CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants.

CLRNUNGNGNUN YY

 

PLAINTIFF'S NOTICE, DECLARATION, & MOTION IN REGARDS TO SERIOUS
MAIL IRREGULARITIES DUE TO THE BC MAILROOM & BC STAFF WITH ALL
LEGAL MAIL MEANT FOR THIS COURT, ATTORNEY ROBERT VIRDEN, &
ATTORNEY JOEL DELAGARZA

 

TO THE UNITED STATES JUDGES OF SAID COURT:

Comes now, FRED HOFFMAN, III, TDCJ# 1662898, the Plaintiff, and is now
filing this NOTICE, DECLARATION, & MOTION in regards to the ongoing and still
continuing mail irregularities, due to the actions by the BC mailroom and also
BC staff members, as they continue to retaliate on the Plaintiff, as they are
causing the Plaintiff's legal mail to be delayed, destroyed, or otherwise im-
peded from use in this very Court. After review of the UNPERFECIED filing, the
Plaintiff is requesting intervention, in the form of an ORDER, to prevent the
further intentional mishandling of his legal mail. The Plaintiff will now pro-
vide the following information in support of this MOTION:

I. LIBERAL CONSTRUCTION RULE
1. Pro Se litigant pleadings are to be construed liberally and held to less

 

stringent standards, opposed to formal pleadings filed by attorneys, this Court
should liberally construe pleadings by PRO SE litigants despite the failure to
cite proper legal authority, confusion of legal theories, poor syntax and also
sentence construction, or litigants unfamiliarity with pleading requirements.

SEE: HAINES v. KERNER, 404 U.S. 519, 30 L.Ed.2d 652, 92 S. Ct. 594 (1972).

PAGE 1

 
 

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 2 of 13

IT. DISCUSSION & DECLARATTONS
02. For years the Plaintiff has had to continually waste time, money, and

 

supplies, notifying this Honorable Court of mail irregularities, caused by
the McConnell Unit mailroom, and now again by the Bill Clements mailroom &
other Bill Clements unit staff. SEE: DE No's. 25, 26, 28, 30, 39, 54, 68, 71,
72, 96, 103, 104, 112, & 116.

03. The Plaintiff is at his wits end on this matter, the stress this issue is
causing him, on whether his legal mail will or will not ever arrive to either
a court of law or an attorney, is now the cause of emotional stress, sleep

deprivation, and much more.

04. In his previous NOTICE to this Court, the Plaintiff took some of that
blame upon himself, after being lied to by BC mailroom staff about the increase
in postage rates during his transfer to the BC Unit. The Plaintiff now recants

all of that, as will now be explained.

05. Originally, the Plaintiff was told the increase was from $0.15 per letter
rates, to $0.25, which is quite an increase. The Plaintiff was made to believe

his not putting enough postage on the envelope was causing some of the delays.

06. This was all a lie, trying to deflect blame to the Plaintiff, the rates
did increase, BUT they increased from $0.15 to $0.20. This means that NONE of
the delays were caused by the Plaintiff not knowing about the increase in the
mail rates, because the Plaintiff places at a minimum two or three extra stamps

on EVERY envelope he mailed to this Honorable Court, or any attorney.

07. This extra postage more than covered that increase in postage rates, and
every envelope in this record will show the amount of stamps on it, with that
increase still was. mailed first class mail. What all of this means is the mail
irregularities are at NO TIME the fault of the Plaintiff, and he now asserts

that his legal mail has been targetted at both units, purposely to delay and
PAGE 2

 
 

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 3 of 13

interfere with the Plaintiff's access to the courts. This interference also
constitutes a denial of access to courts, as repeatedly throughout this case

the Plaintiff's legal mail never arrived to this Court.

t

08. For years now, Attorney Robert Virden, in Dallas, Texas, has been assist-
ing the Plaintiff in this case, in making copies of exhibits for serving on the
Defendant, as the Plaintiff has no access toa copy machine; and he has also
been witness to the severe mail irregularities with BOTH mail he has sent to

the Plaintiff, and mail sent from the Plaintiff to him.

09.. Finally, both the Plaintiff and Virden have had to resort to the added
expense of using certified & Priority mail, to ensure they both receive their
mail from each other, and even then sometimes the mail NEVER arrives. Mr. Vir-
den has had to file multiple complaints with the U.S. Post office, as TDCJ's

mailrooms claim REPEATEDLY it has nothing to do with them.

10. This added expense is NOT affordable to the Plaintiff, but there is no way
around it, as his original exhibits have disappeared to many times when mailed

without the added tracking numbers.

11. This added expense also causes issues with mailing & deadlines, because

the Plaintiff is limited to buying thirty stamps, on average every 15 days.

12. Also for almost a year now, Attorney Joel DeLaGarza has been appointed to
the Plaintiff in a seperate act of litigation in this Court in case 2:18-CV-328,
and has been representing the Plaintiff in that case. Their issues with the mail
irregularities began immediately, and Mr. DeLaGarza was witness to the same
issues that Mr. Virden was..This again affected mail sent to the Plaintiff by

counsel, and mail sent to counsel:

13. Once again, both the Plaintiff an Mr. DeLaGarza BOTH have had to resort to
the added expense of using certified & Priority mail, to ensure delivery also.

PAGE 3

 
 

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 4 of 13

14. This added expense is again NOT affordable to the Plaintiff, and should
not be necessary to ensure his legal mail actually arrives to it's intended

destination.

15. These added. expenses & costs have been covered by the kindness of their
hearts, by Attorney Robert Virden, DPOA Karl Hodson, & DPOA Rosanna Hightower,

as the Plaintiff could have never afforded all these stamps on his own.

16. TDCJ policy prevents indigent inmates from using certified mail, absent a

court order, so this was the only way to ensure the items could be mailed.

17. These mail irregualrities affect BOTH mail sent by the attorneys and mail
sent by the Plaintiff, so there is NO WAY the Plaintiff could be causing these
issues in both directions, it is impossible. The Plaintiff asserts that he has

absolutely NOTHING to do with issues with his mail.

18. There is NO WAY that the United States Post Office can take all the blame
either, as it is absolutely ridiculous-to think with a different employee is

sorting the mail, that the USPS is targetting the Plaintiff's legal mail.

19. The ONLY constant factor:in the handling of the Plaintiff's legal mail is
the TDCJ mailrooms on the McConnell Unit & Bill Clements Unit. They are the ONLY

staff that have the ability to cause all of these problems & delays.

20. The Plaintiff asserts that while in route to the BC Unit he mailed legal
mail to both Attorney Robert Virden & Attorney Joel De La Garza as well, from
the Darrington, Huntsville, & Robertson Units, where NOT ONE mailroom staff «.
member knew the Plaintiff was in litigation with TDCJ or knew he was a Jail-
house Lawyer, all the mail was sent regular first class mail, not certified,
and EVERY SINGLE envelope arrived in days to both of the attorneys, not in

the weeks it takes most of the time from either the ML or BC Units.

PAGE 4

 
 

 

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 5 of 13

21. The Plaintiff also asserts that while in route to the BC Unit he mailed
legal mail to this very Court, DE No. 91, from the Robertson Unit, where NOT
ONE mailroom staff member knew the Plaintiff was in litigation with TDCJ or
knew the Plaintiff was a Jail-house lawyer, and the mail was sent regular first
class mail, not certified either. This mail again arrived in days, versus the

sometimes weeks it:takes from the McConnell and Bill Clements Units.

22. The Plaintiff asserts that mail sent to Attorney Robert Virden and also
Attorney Joel De La Garza by the Plaintiff has never arrived to either:of them,

and mail sent by both attorneys has also never arrived to the Plaintiff.

23. The Plaintiff does NOT have multiple copies of all his relevant exhibits
to keep:having to replace them when they do not show up to either attorney, or
even this Court. This is the whole point behind mailing everything for copying

to Mr. Virden, so the Plaintiff can comply with court rules.

24. For example, on April 11, 2021, the Plaintiff mailed his EXHIBITS GG-ZZ,
which were to supplement his already filed exhibits, the envelopes for the Court
& Asst. Attorney General Jonathan Pena were to big:to fit through the mailslot
on the mailbox in the Plaintiff's living areas, so as he has been forced to do

repeatedly on the BC Unit, he placed them on top of the mailbox.

25. The envelopes disappeared, so the Plaintiff thought they were mailed, but
an inmate days later pointed out one of the envelopes to the Plaintiff in the
trash can, it was empty and all the stamps had been pealed off the envelopes.
Also missing that day out of the mail was mail sent to both attorneys. So this

issue is OBVIOUS, another inmate wanted the stamps and stole them.

26. So on April 30, 2021, the Plaintiff re-mailed out his EXHIBITS GG-ZZ to
both the Defendant & this Honorable Court, with a NOTICE that some of the

EXHIBITS were originals & the last copies he had, and that service would be ~

done in full once the Plaintiff bought copies from the Clerk.
PAGE 5

 
 

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 6 of 13

27. However, this time the Plaintiff's Unit was on lockdown, with no access
to the:mailboxes, and a TDCJ officer (female/white) picked up the mail at the
Plaintiff's cell door. She opened the small door on it and the Plaintiff:was
able to personally hand her legal mail for Attorney Robert Virden, EXHIBITS
GG-ZZ for this Court, and EXHIBITS GG-ZZ for the defendant's counsel. NONE of
these appear in the record yet, and the mail for Virden took 16 days to even

show up. SEE BREAKDOWN ON PAGE 8.

28. Those exhibits are VITAL‘.to proving the issues in this case, and that is
why the Plaintiff re-created EXHIBIT ZZ, & mailed.it again with his Response

in DE No. 121. There was over 175 pages of exhibits sent this Court.

29. They prove a key argument for the Plaintiff that TDCJ staff, NOT medical
staff added heat restrictions to his file, and much more. They also prove how
the Plaintiff exhausted his administrative remedies against BC Head Warden Adam

Gonzalez, and additinally provided over ten exhibits of medical files as well.

30. The Plaintiff handingsover the legal mail to the officer is all recorded

on cameras as well.

31. The Plaintiff asserts his legal. mail is being targetted, and here is more
proof of-such. On page 8 is a listing of certified legal mail sent by the Plain-
tiff for the past couple of months, please compare this fact, as another inmate
named DANIEL CLARK, TDCJ# 00287732, who is a Jail-House Lawyer; who recently
also got moved to the BC Unit, and knows Attorney Robert Virden as well, sent
him certified mail, identified as such, per the USPS website:

MAILED BY USPS MAILED TO/FROM: USPS TRACKING #
5/18/21: ATTY. ROBERT VIRDEN 7019 0140 0000 4485 3925 - 21 May

32. Mr..Clarks arrived in three days, the Plaintiff's all arrived 8-24 days,

per the upcoming charts of the Plaintiff's legal certified mail and his mail

to this Honorable Court.
PAGE 6

 
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 7 of 13

33. FRED HOFFMAN'S RECENT RELEVANT FILINGS IN THIS COURT & CAUSE NUMBER

DATE DATE
MATTED MOTTONS/NOTICES/FXHIBIIS FOR THIS HONORABLE COURT DENO FOR DAYS

3/03/21 EMERGENCY AMENDED & SUPPLEMENIED MOIDIN FOR A TRO & PRELIMINARY
INUOUNCIION FOR PLAINTIFF ‘TO BE RETURNED ‘TO THE MOCONNELL, UNET 102 3/12/21 10

3/04/21. MOTION FOR TOGJ'S DIRECIOR LORT DAVIS TO REPLACE M. HEAD WARDEN
JEPFERY RICHARDSON FOR ‘THE PURPOSE OF FEFECTING RELIEF 120 4/30/21 6

3/04/21 NOLICE TO THE COURT OF CONTINUING MAIL IRREGULARTITES 103 3/15/21 = «12

3/04/71 MOLICN FOR LEAVE CE EXTENSION TO RESPOND TO DEFENDANT'S MOLICN
FOR SUMMARY JUDQYENT ‘TO DISMISS PLAINTIFF'S CLAIMS AS MOOr 1066 3/24/24 20

3/05/21. SECOND NOLICE To THE COURT OF DEFENDANT'S NON-COMPLIANCE WOH
THE DISCOVERY RULES & MODION FOR FXIFNSION OF DISCOVERY DEADLINES 107 3/24/21 19

3/05/21 MOLTON To AMEND & SUPPLEMENT HIS ORIGINAL COMPLAINT

 

3/09/21. NOTICE TO THE COURT THAT HE IS OUL OF STAMPS 1044 3/19/21 10
3/18/21 SUPPLEMENTAL EXHIBUIS A-FF, RE: 102 MOTION FRA TIO & OF MOTION 111 4/6/2l 19

3/71/21 NOTICE TO THE COURT HE IS OUT OF STAMPS AGAIN; NOTICE TO THE
COURT OF DUE DILIGENCE; MOLICN ‘TO AMEND & SUPPLEMENT DE 91 112 4/09/21 19

4/08/21. SECOND MOLICN FOR TDCJ'S DIRECIOR LORT DAVIS TO REPLACE ML HEAD
WARDEN RICHARDSON FOR THE PURPOSE OF EFFECTING RELIEF 113 4/19/21. 1

4/10/21 MOETION FOR IN CAMERA INSPECIION OF SUPPLEMENTAL EXHIBITS 01-14 &
MOTTON TO SEAL SUPPLEMENTAL EXHIBITS 01-14 & SUPP. EXHIBITS 01-14 115 4/26/21 16

4/11/24. MOLTON TO JOINDER BC HEAD WARDEN ADAM GONZALEZ AS A DEFENDANT

A/11/21 EMERGENCY NOTICE HE IS OUT OF STAMPS & EMERGENCY MOTION FOR
LEAVE: CE’ EXTENSION ‘IO RESPOND TO DESECSITIVE MOLIONS 116 04/28/21 17

4/30/21 NOLICE TO THE COURT OF DUE DILIGENCE WITH MAIL IRREGULARITIES &
SUPPLEMENTAL EXHIBITS GG-YY, RE: 102 MOTION & 91 MOTION FOR TRO

5/07/21 MEMORANDUM JIN RESPONSE TO DEFENDANT'S MOLTON FOR SUMMARY JUDG-
MENT WITH BRIFF IN SUPPORT & EXHIBITS 7Z, 15, & 16 12 O/17/2 = 10

5/07/21 RESPONSE IN OPPOSITION TO DEFENDANT'S DE No. 100
5/ /21 NOTICE, DECLARATION, & MORTON IN REGARDS TO MAIL IRREGULARITIES

DUE: ‘TO BC MATTROOM WITH ALL LEGAL MATL MEANT FOR THIS COURT,
ATTORNEY ROBERT VIRDEN, & ATTORNEY JOEL DELAGARZA

PAGE 7
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 8 of 13

34, FRED HOFFMAN'S RECENT RELEVANT MATL & LEGAL MATL TRACKING HISTORIES

 

DATE DATE

MATTED == BY USPS) MATTED TO/FROM: USPS TRACKING # DELIVERED ‘iO FRED IN RUIE
3/22/27. 03/23/21 ATTY. ROBERT VIRDEN § = 7018 0360 0001 3992 1273 = 08/26/21 04
3/2/21 03/24/21 ATTY. JOHL DELAGARZA = 70118 2290 0001 1330 3916) O3//2E 4/2/21
Lfot/Z O4/02/ZL DROAR. HIGHIOWER «9505 SUL 4457 1092 115494 04/07/21 4/09/2L 08
Aff. ATTY. JOP DACARZA IB DOO 13H 3B FN
4/02/21. (4 fog/7, ATTY. ROBERT VIRDEN © 402. 71111 0803 6800 132897 04/06/21 4/15/21 = 13
4/10/21 ATTY. JOEL DELAGARZA _
4/15/21. 04/16/21 DEQA R, HIGHIOWER 7017 1450 0000 0737 8024 04/20/21 05
4/16/21 04/23/21 DEOA KARL HODSCN 7018 0360 0001 3992 1471 04/28/71 12 -
4/16/21 04/16/21 ATTY. ROBERT VIRDEN = 7018 0360 O00 3092 1518 = 04/24/21. 08
4/16/21 04/28/21 DPOA R. HIGHIOWER 7018 0360 0001 3992 1570 05/05/21 19
4/20/21 04/20/21 ATTY. JRL DELAGARZA = 7018 2290 0001. 1330 4005S /27/N1 5/03/2113
4/20/21. 04/2/27 ONG ATIY. CEN. J PENA 7018 0690 O00 688 4% OW/7/L- H/0/2L-—S «18
4/22/71 04/28/27. ATTY. ROBERT VIRDEN . 7018 0360 0001 3092 1495 04/20/21 07
4/26/21 05/03/21 WIEINESS GORDON SMITH ~§=- 7018 0360 0001 3992 1600 = 05/07/21. 1
4/29/21 04/20/21 NG ATIY. GEN. J PENA 7020 0090 0000 74495722 O5/12/0./14/2k Ss 15
4/30/21 05/07/21. ATTY. ROBERT VIRDEN 7018 0360 COOL 3092 1358 = 05/15/21 16
4/30/21 04/30/21 ODESSA WALDREP 7018 0360 0001 3992 159% 05/07/21 08
4/30/21 05/03/21 ATTY. JOBL DELAGARZA == 7018 2290 0001 1330 3060) 05/06 /2._—«05/10/21 Ss 10
5/01/21... 05/08/21 ATTY. ROBERT VIRDEN = 7018 0360 COOL 3092 1587 05/25/21 mw
5/06/21. 05/12/21 ‘TX INMATES FAM. ASSOC. 7017 1450 0000 0737 7621 05/18/21 yy
5/04/21 05/09/21 ATTY. ROBERT VIRDEN 9414 7111 0803 6869 323330 05/11/21 5/14/21 10
5/04/21 05/04/21 ATTY. JORL DELAGARZA = 7018 2200 00011330 3001. ss O/B. S029 ss
5/06/21 05/16/21 ATTY. ROBERT VIRDEN 7018 0360 COOL 3902 1488 = 05/17/21 1
5/07/21 05/13/21 ATTY. ROBERT VIRDEN = 7017 1450 0000 0737 7669 ~— 05/17/21 10
5/10/21 05/10/21 ATTY. ROBERT VIRDEN = 9414 7111. 0803 6864 347775 (05/14/21 5/14/2l
5/11/21 05/15/21 DPOA R. HIGHIOWER 7017 1450 0000 0737 7638 = 05/17/21 06
S/i/2t ATTY. ROBERT VIRDEN =— 7019 0140 0000 44% 6159 ~—(05/21/21 do
5/12/21. ATTY. ROBERT VIRDEN 7047 1450 0000 0737 7645 _
5/12/21. 05/14/21 ATI, ROBERT VIRDEN ©7017 1450 0000 0737 7652 (6/21/21 09
5/13/21. ATIY. ROBERT VIRDEN == 7019 0140 0000 44% 6104 05/21/21. 08
5/18/21 ATTY. ROBFRT VIRDEN = = 7015 1520 O00 8455 6895 _

It is easy to see the descrepencies in how long legal mail is held by the

 

 

 

 

 

 

 

 

 

 

 

 

BC mailroom before mailing, how long before giving it to Fred, and much more.

PAGE 8
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 9 of 13

35. As can be clearly seen in the mail sent to this Court,ivia first class ..
mail, the delays in the mailing by the Plaintiff, to the filing by the Court
Clerk, spans from 10-56 days, which is ridiculous. DE No. 120 was mailed so
long ago, that when it never was scanned into the record, the Plaintiff went

ahead and mailed a second copy weeks later in DE No. 113.

36. The delays in the certified mail going to Attorney Robert Virden span from
8-24 days to arrive, except the first one sent on 3/22/21, back before the BC
Unit staff & mailroom truly knew who the Plaintiff was. The fact that arrived
in four days, and Mr. Clark's arrived in three days to Mr. Virden, PROVES that

the remainder of the Plaintiff's mail was targetted by the BC staff.

37. The delays in the certified mail going to Attorney Joel De La Garza span
from 9-13 days to:arrive, except the mail that never even arrived or was mail-

ed first class mail only, due to stamp limitations.

38. Per TDCJ policy legal mail, & certified mail is normally supposed to be
mailed the same day it is put in the mailbox by the Plaintiff, however that does

not happen here at all.

39. First, the mailuis NOT even picked up by a mailroom employee, it is opened
up by a TDCJ regular correctional officer, who is. NOT certified to handle mail,
who throws it in a bag, and takes it to the building's central desk. From there

it is then transported over to the mailroom, by staff I have never seen.

40. Also if staff is busy on some days they will flat out not even empty: the
mailbox, a fact discussed repeatedly in the record already, and the Plaintiff
has witnessed his legal mail from a prior day still in the box, when he threw

more legal mail on top of it, the next day.

41. Also of note are the delays in when the mail arrived to the Unit, and when

the Plaintiff actually received the mail. Policy erants upto two days for the

mail to be delivered, but legal & certified mail is supposed to be done daily.
PAGE 9
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 10 of 13

42. Those delays exceed upto nine days for some of the legal mail, after the
arrival to the BC Unit. Therezis no excuse for the delays caused in:.all this

mail, which is protected by Federal law.

43. To further prove this issue, the Plaintiff will be mailing this filing in
certified mail to the Court, so please look at how long it takes to arrive and
then compare that to the list on page 7. The Plaintiff predicts that when the
BC mailroom sees the Plaintiff is now forced to mail hisimail to this Court in

certified mail, they will properly process the mail.

44, These continued delays, destroyed mail, and more, also cause the use of
Stamps that could be used for mailing of other legal. mail, these are harms to
the Plaintiff, and this very Court has warned of the complete dismissal of the

case at bar,~due to mailing issues outside the control of the Plaintiff.

45. The Plaintiff needed his supporting exhibits filed first, they were so

large they required multiple envelopes, and this is why the response was sent

after the exhibits.

46. Another issue of note, Officer JARMAN, who was involved in the incident
were this very Court ordered the preservation of recorded footage from the
night of April 16, 2021, in case 2:18-CV-328, is the same officer the mail is

handed to every day she works in the central desk.

47, The Plaintiff has thoroughly documented this continued issue over the
years, has no idea how to prevent it, TDCJ does not care about the issue, and

''. gives a ‘rubber stamped’ answer to every grievance over the issues. SEE: EX.

P, Q, and S from DE No. 111.

48. This continued interference over the years of this case, violates the
Plaintiff's rights to access of the courts, on a non-frivolous claim, and is

a harm to the Plaintiff, as the issues are causing an INCOMPLETE record for

the purposes of Summary Judgment, and threats of outright dismissal of case.
PAGE 10

 
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 11 of 13

IIT. ARGUMENIS AND AUTHORITIES-
49. This MOTION is umperfected as the Plaintiff's eighteen legal books were

 

confiscated, and never returned. The: Plaintiff has requested additional research

 

materials from the Law Library with no response, and had 45,000 pages of legal
materials conficated, that included Plaintiff's notes & materials on this sub-

ject, and forced this subpar filing. SEE: EXHIBIT A.

50. Prisoners have long been held entitled to unobstructed and confidential
communication with courts and with attorneys and their assistants. SEE e.g.,
PROCUNIER v. MARTINEZ, 416 U.S. 396, 419-22, 94 S. Ct. 1800 (1974); & SIMKINS v.
BRUCE, 406 F.3d 1239, 1243 (10th Cir. 2008)("...[T]he principle that unimpeded
transmission of inmate legal mail is the 'most obvious and formal manifestation’
of the right of access to the courts,.... has been clearly established for some

time now.").

51. Interference with such communication violates the right to court access.
SEE, e.g., SIMKINS, 406 F.3d at 1239, 1242-44 (10th Cir. 2008)(holding that the
failure to forward legal mail, as prison procedure required, to a prisoner who
was temporarily in a county jail, resulting in his failing to receive notice and
to respond to a summary judgment motion, denied the right of access to court);
GRAMEGNA v. JOHNSON, 846 F.2d 675, 677 {11th Cir. 1988)(allowing inmate mail to
accumulate at a central. location until "a sizable bundle had ammassed," then
forwarding it, violated the right of access to courts of a prisoner who missed

his appeal deadline as.a result of a six-week delay caused by this policy).

52. The Plaintiff assertscthat he has been unable to properly litigate this
claim after the breach of attorney-client confidentiality discussed in: EXHIBITS
01-14 of his sealed exhibits to the Summary Judgment=response, and the continued
interference & intrusions in his communications with multiple attorneys.

53. The Plaintiff asserts this invasion of legal privacy;has inflicted ‘actual

PAGE 11

 
 

 

 

 
   

Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 12 of 13

injury' in this case, as the Defendant obtained an unfair advantage in this case
by reading, stealing, & targetting the Plaintiff's legal mail. SEE, e.g., CODY v.
WEBER, 256 F.3d 764, 768-69 (8th Cir. 2001)(holding allegation that defendants
obtained an unfair advantage in defending themselves against his claim=by read-

ing his legal papers stated a court access claim).

54. The Defendant obtained that unfair advantage after discovering Plaintiff's
strategy with counsel in case 2:18-CV-328, used that knowledge to have him then
moved to another unit, all to be able to move this Court for dismissal for the

case being now supposedly moot.

55. The Plaintiff now moves for an ORDER from this Court that prevents the
continued abtises he has suffered by by both the McConnell & Bill Clements mail-

room that includes, but is not limited to the following:

a) that all legal mail to the courts and attorneys be unimpeded;

b) that Plaintiff's legal mail be mailed the same day it is placed in the
mailbox;

c) that Plaintiff's legal mail be delivered the same day it arrives to the
Bill Clements Unit;

d) that no legal mail ever be opened outside Plaintiff's presence again;

e) that no ruling be made in the Defendant's motion for Summary Judgment,
until all filings mailed by the Plaintiff, shown on page 7, have arrived
to this Honorable Court;

f) that the Plaintiff is provided a copy of the official :court ‘docket to
- compare to his filings, the Court's filings, and the docket he bought

from the internet, for accuracy comparisons;

g) that the lack of confidentiality in Plaintiff's attorney-client mail

has also additionally caused a First Amendment claim; and

h) that the Plaintiff has stated a court access claim as well.

56. That the Defendant be required to produce all missing exhibits so far,. the

Plaintiff also believes to be a valid claim, as the Plaintiff has been request-
PAGE 12 |

 
a
Case 2:18-cv-00333 Document 124 Filed on 05/28/21 in TXSD Page 13 of 13

ing access to his medical records for three months now, with no answer by the

BC medical records department, and this bars him from obtaining the records
again. Also the records in EXHIBIT II were obtained through the Defendant's
counsel, and are not obtainable by the Plaintiff, as they were discovery

records.

. IV. PRAYER & CONCLUSION
57. The Plaintiff prays for all the above relief requested, and any other

 

relief allowed by law.
Respectfully Submitted,

DATED: 05/24/2021 Bn oh Whe mm

FRED HOFFMAN, Lf1, PRO SE
TDCJI# 1662898

 

INMATE DECLARATION
I, FRED HOFFMAN, III, TDCJ# 1662898, being presently incarcerated at the
Bill Clements Unit, in Potter County, Texas, declare under penalty of perjury
that the foregoing NOTICE, DECLARATIONS, & MOTION is true and correct.

CF ack
FRED HOFFMAN,
TDCJ# 1662898

  
  

 

CERTIFICATE OF SERVICE
I, FRED HOFFMAN, III, TDCJ# 1662898, do hereby certify that a true and a
correct carbon copy of the foregoing NOTICE, DECLARATIONS, & MOTION, as been
served by placing same in the USPS mail, postage prepaid, first class, on this

2th day of MAN » 2021, and was addressed to:

Attorney General of Texas

Law Enforcement Defense Division
ATIN: MR. JONATHAN PENA

P.O. Box 12548

Austin, Texas 78711-2548

 

rod (lf ea

FRED HOFFMAN, I'l, PRO SE
TDCJ# 1662898

 

PAGE |

 
